Name: Council Regulation (EEC) No 4036/86 of 22 December 1986 allocating catch quotas between Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 376 / 83 COUNCIL REGULATION (EEC) No 4036 / 86 of 22 December 1986 allocating catch quotas between Member States for vessels fishing in Swedish waters Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2057 / 82 of 29 June 1982 , establishing certain control measures for fishing activities by vessels of the Member States ( 2 ), as last amended by Regulation (EEC) No 4027 / 86 ( 3 ), HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (*), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas the Community and Sweden have initialled an Agreement on their mutual fishing rights for 1987 which provides inter alia for the allocation of certain catch quotas to Community vessels in Swedish waters ; Whereas , under the terms of Article 3 of Regulation (EEC) No 170 / 83 , it is incumbent upon the Council to establish the total allowable catches by stock or group of stocks , the share available for the Community and also the specific conditions under which the catches must be made; whereas , under the terms of Article 4 of the same Regulation , the share available for the Community is allocated between the Member States ; Article 1 From 1 January to 31 December 1987 vessels flying the flag of a Member State shall be authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Sweden . Article 2 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW ( ») OJ No L 24 , 27 . 1 . 1983 , p. 1 . ( 2 ) OJ No L 220 , 29 . 7 . 1982 , p. 1 . ( 3 ) See page 4 of this Official Journal . No L 376 / 84 Official Journal of the European Communities 31 . 12 . 86 ANNEX Quantities referred to in Article 1 for the period 1 January to 31 December 1987 (tonnes) Species ICES division Quotas Allocations Cod III d 2 660 Denmark Germany 1 950 710 Herring III d 1 500 Denmark Germany 860 640 Salmon III d 25 Denmark Germany 22 3